Title: From John Adams to William Eustis, 15 July 1812
From: Adams, John
To: Eustis, William



Dear Sir,
Quincy July 15. 1812

On the 27th of Jany I had the honor to recommend to you a young Gentleman for an Ensigns commission in the army.
My success on that occasion emboldens me to adventure once more, I say success, because I hear a very pleasing account of the conduct of the Ensign—of the esteem & confidence of his superior officers, & his success in the recruiting service.Old New England blood you know is very apt to feel for the safety and honor of the plantation, when Indians, frenchmen or Englishmen invade their rights.
Mr Jacob Porter Norton’s an elder brother to Edward by two years is ardently desirous of serving his Country in this just & necessary war. He would serve as a midshipman on board the Navy, or as a Lieut. or Ensign in the army, if he was thought worthy.—It seems scarcely decent that he should serve in a rank inferior to his younger brother in the a, but he will submit to that rather than fail.
His education, connexions, principles, person, manners & morals; his industry application to business, & his irreproachable character, are such that I can, & do recommend him to such appointment, as the President by your advice & Genl. Dearborns, shall judge compatible with the public interest.
Upon the whole the land services would be preferred. But service by land or sea must be performed, in some rank, or station, or other.
You may possibly think that there is somewhat of humour in this letter; but I assure you I was never in my life more serious than in recommending this ingenious, industrious & amiable youth to the Attention of Government.
With an esteem & affection of almost forty years, I am Sir your / friend & servant
J. A.Father of J. Q. Adams